DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on January 12, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, and species (A), SEQ ID NO: 1, in the reply filed on January 12, 2022 is acknowledged.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.

Priority
This application is a continuation application of international application PCT/EP2018/067134, filed on June 26, 2018, which claims foreign priority under 35 U.S.C. 119(a) to (d) to European application no. 17178462.2, filed on June 28, 2017. A certified copy of the foreign priority document has been filed in this application on January 22, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 


Specification/Informalities
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 18, lines 4 and 15. Applicant is required to delete the embedded hyperlink and/or other forms of browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
Claim 1 is objected to in the recitation of “GOS” and in the interest of improving claim form, it is suggested that the entire phrase for which the abbreviation “GOS” is used be recited in the claim. For example, “…hypoallergenic galacto-oligosaccharide (GOS) preparation…”
Claim 5 is objected to in the recitation of “Cryptococcus terrestris strain MM13-F2171 (Accession Number: NITE BP-02177) or APC-6431 (Accession Number: NITE BP-02178)” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., Cryptococcus terrestris strain MM13-F2171 having National Institute of Technology and Evaluation (NITE) Accession Number BP-02177 or Cryptococcus terrestris strain APC-6431 having NITE Accession Number BP-02178”.
e.g., “has at least 80% sequence identity”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (Biosci. Biotechnol. Biochem. 78:100-108, 2014; cited on the IDS filed on December 27, 2019; hereafter “Kaneko”) in view of Hoshi et al. (US 2019/0119662 A1; cited on Form PTO-892; hereafter “Hoshi”). 
The claims are drawn to a method of at least partially preventing an allergic response in a subject, the method comprising administering to the subject a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris.
The phrase “hypoallergenic GOS preparation” in claim 1 has been interpreted in light of the specification’s definition (p. 5, lines 1-6) as a GOS composition which, when administered to a subject suffering from at least one type of GOS-related allergy, i.e. an allergy caused by GOS produced by Bacillus circulans beta-galactosidase and/or by GOS produced by Aspergillus oryzae beta-galactosidase, evokes a reduced allergic Bacillus circulans or Aspergillus oryzae beta-galactosidase.
The reference of Kaneko discloses that galacto-oligosaccharides (GOSs) promote the growth of bifidobacteria in the human intestine (p. 100, column 1) and GOSs are considered to be a typical prebiotic that is beneficial to human health and are used in various food products (p. 100, columns 1-2). Kaneko discloses that GOS can either be 6′-GOS or 4′-GOS with predominantly β1-6 linkages and β1-4 linkages, respectively (p. 100, column 2). 
Kaneko discloses occurrences of allergy to 6′-GOS or 4′-GOS in Japan, Singapore, and Vietnam (p. 100, column 2; p. 101, columns 1-2). Kaneko specifically discloses a report of an allergic reaction to 6′-GOS (abbreviated as “6’-GOS-AL”) in Japan due to consumption of a beverage comprising a 6’-GOS product, the product comprising 6’-GOS produced by Aspergillus oryzae beta-galactosidase (p. 100, column 2; p. 102, Table 1). Kaneko discloses patients who have developed 6’-GOS-AL and exhibit high reactivity to 6’-GOS and low reactivity to 4’-GOS (p. 100, column 1, bottom). Kaneko proposes that allergic reaction caused by GOS (abbreviated as “GOS-AL”) is IgE-dependent (p. 105, column 2; p. 106, column 2). Kaneko discloses producing 4’-GOS as a substitute for 6′-GOS and which does not cause 6’-GOS-AL (p. 101, column 1, top; p. 106, column 1). 
The difference between Kaneko and the claimed invention is that Kaneko does not disclose a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris.
Cryptococcus terrestris NITE-BP-02177 (p. 1, paragraph [0002]; p. 9, paragraph [0119]; p. 11, paragraph [0148]). Hoshi teaches the amino acid sequences of the C. terrestris beta-galactosidase (pp. 13-14), which comprises an amino acid sequence that has at least 80% sequence identity to SEQ ID NO: 1 of this application. Hoshi teaches a method for using C. terrestris beta-galactosidase to produce GOS by the transglycosylation of lactose (p. 10, paragraph [0133] and p. 12, paragraph [0163]) and teaches the C. terrestris beta-galactosidase was found to have excellent GOS-producing ability (p. 11, paragraph [0145] and p. 12, paragraph [0165]). Hoshi teaches an analysis of the GOS produced by C. terrestris beta-galactosidase, noting that the sugar chain is specifically transferred to form β1-4 linkages (p. 11, paragraph [0147]). 
In view of the combination of Kaneko and Hoshi, it would have been obvious to one of ordinary skill in the art before the effective filing date for a person in a South East Asian country, particularly a person having 6’-GOS-AL with high reactivity to 6’-GOS and low reactivity to 4’-GOS, to consume a food or beverage comprising a GOS produced by C. terrestris beta-galactosidase. One would have been motivated to and would have had a reasonable expectation of success to do this because Kaneko discloses GOS promotes the growth of bifidobacteria in the human intestine and is considered to be a typical prebiotic that is beneficial to human health and is used in various food and beverage products, and Hoshi teaches that GOS produced by C. terrestris beta-galactosidase can be used as a bifidobacterium growth factor. Moreover, Hoshi teaches that the GOS produced by C. terrestris beta-galactosidase has predominantly β1-4 linkages and thus one would recognize that GOS produced by C. terrestris beta-galactosidase is a 4′-GOS, and Kaneko teaches using 4′-GOS as a substitute for 6′-GOS, which does not cause 6’-GOS-AL. Given that GOS produced by Aspergillus oryzae beta-galactosidase is a 6’-GOS (Kaneko, p. 102, Table 1) while GOS produced by C. terrestris beta-galactosidase is a 4′-GOS, and given that 4′-GOS does not cause 6’-GOS-AL, one would have reasonably expected that 4’-GOS produced by C. terrestris beta-galactosidase would evoke a reduced allergic response in a person having 6’-GOS-AL with high reactivity to 6’-GOS and low reactivity to 4’-GOS when compared to the allergic response elicited by a 6’-GOS preparation produced by A. oryzae beta-galactosidase.
Therefore, the method of claims 1-9 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, and 13 of co-pending application 17/420,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of this application are drawn to a method of at least partially preventing an allergic response in a subject, the method comprising administering to the subject a hypoallergenic GOS preparation obtainable by transgalactosylation of lactose using a beta-galactosidase (EC 3.2.1.23) derived from Cryptococcus terrestris.
Regarding claims 1-4 and 6 of this application, claim 13 of the reference application is drawn to (in relevant part) a method of at least partially preventing an (IgE-mediated) allergic response in a subject known to suffer or has an increased chance to suffer from hypersensitivity to a GOS preparation obtained by transgalactosylation of lactose using a beta-galactosidase derived from Bacillus circulans, the method comprising administering to the subject an effective amount of the hypoallergenic GOS preparation, 
wherein the hypoallergenic GOS preparation is prepared by a method comprising contacting a lactose feed with a beta-galactosidase (EC 3.2.1.23) comprising an amino 
Regarding claim 5 of this application, claim 10 of the reference application recites the beta-galactosidase (EC 3.2.1.23) is derived from Cryptococcus terrestris strain MM13-F2171 (Accession Number: NITE BP-02177) or APC-6431 (Accession Number: NITE BP-02178).
Regarding claim 7 of this application, claim 12 of the reference application recites the hypoallergenic GOS preparation shows a decreased score in a Basophil Activation Test performed on a blood sample isolated from a subject when compared to a GOS preparation obtained by transgalactosylation of lactose using Bacillus circulans beta-galactosidase.
Regarding claim 9 of this application, claim 15 of the reference application recites the composition is a MUM composition for pregnant women, a growing up milk (GUM), a follow-up formula, or an infant formula.
Therefore, claims 1-7 and 9 of this application are unpatentable over the claims of the reference application. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of co-pending application 17/420,062 (reference application) in view of Kaneko (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.

Kaneko teaches GOSs are used in various food products but reports occurrences of IgE-mediated allergy to GOSs in Japan, Singapore, and Vietnam (p. 100, column 2; p. 101, columns 1-2). 
In view of the teachings of Kaneko, it would have been obvious to one of ordinary skill in the art before the effective filing date for the “subject” of claim 13 of the reference application to be of South East Asian origin. This is because claim 13 of the reference application recites preventing an (IgE-mediated) allergic response and Kaneko acknowledges occurrences of IgE-mediated allergy to GOSs in Japan, Singapore, and Vietnam.
Therefore, claim 8 of this application is unpatentable over claim 13 of the reference application in view of Kaneko. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soh et al. (Allergy 70:1020-1023, 2015) discloses that GOS allergy is confined to the Asian region and may be common amongst those with atopic disease in Singapore (p. 1020, columns 1-2).

Conclusion
Status of the claims:

Claims 10-21 are withdrawn from consideration.
Claims 1-9 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656